DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 11-13, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fuller US 6,217,087 (hereinafter Fuller).
Re Claim 1. (Currently Amended) 
Fuller discloses a lock cassette (Fig.2;  51) comprising: at least one lock bolt connecting piece (154), adapted for releasable engagement with a lock cassette engaging end portion - of a door integrated lock bolt (156/158) of a door (Fig.1; 32/12) when the lock cassette (51) is mounted in a lock cassette receiving cavity (Fig.6) of said the door (12); a lock bolt maneuvering mechanism (63,144,174), configured to displace the at least one lock bolt connecting piece 
Re Claim 4. (Currently Amended)
Fuller discloses a lock cassette (51) according to claim 1, further comprising at least one cassette integrated lock bolt (158), configured to be displaced by the lock bolt maneuvering mechanism (63,60,144,174) between an extended position and a retracted position, wherein the movability of the cassette integrated lock bolt (158) is locked and unlocked by the lock bolt locking arrangement (52).
Re Claim 5. (Currently Amended)
Fuller discloses a lock cassette according to claim 1, wherein the at least one lock bolt locking arrangement (52) comprises a key receiving cavity (keyed handles 63, col.6, line 45) configured to interact with a corresponding key, the locking action being the turning of said the key in one direction in the key receiving cavity, and said the unlocking action being the turning of paid the key in the opposite direction in the key receiving cavity (conventional key actuation in a lockset).
Re Claim 6. (Currently Amended)
Fuller discloses a lock cassette according to claim 5, wherein the at least one lock bolt locking arrangement (52) comprises a lock bolt safety locking mechanism (172; col. 8, lines 10-28; col.11, lines 31-45), which is arranged to immobilize and permanently lock the movability of the at least one lock bolt connecting piece (154) and any cassette integrated lock bolt (158) when said the key receiving cavity is tampered with.
Re Claim 11. (Currently Amended)
Fuller discloses a lock cassette according to claim 6, comprising at least two lock bolt locking arrangements (52,54), each of which comprising the lock bolt safety locking mechanism (172).

Fuller discloses a lock cassette according to claim 1, wherein the lock bolt maneuvering mechanism comprises a coupling (170, 60) which is rotatable around a rotation axis and operably connected to said the lock bolt connecting piece (154) to translate a rotational movement of the coupling (170, 60) to a rectilinear movement of said the lock bolt connecting piece (154) and any cassette integrated lock bolt (156/158).
Re Claim 13. (Currently Amended)
Fuller discloses a lock cassette according to claim 12, wherein the coupling (60,170) is operated from the outside of the cassette by a turning device (63) .
Re Claim 16. (Currently Amended)
Fuller discloses a safety door, comprising a lock cassette receiving cavity (Fig.6), a lock cassette (51) according to claim 1 inserted into the lock cassette receiving cavity, and at least one door integrated lock bolt (156/158) having a wall engaging end portion (14a,16a) (158) and a lock cassette engaging end portion (190), wherein each lock bolt connecting piece (154) of the lock cassette (51) is engaged with a corresponding lock cassette engaging end portion (190) of the door integrated lock bolt (156/158).
Re Claim 17. (Currently Amended)
Fuller discloses a safety door according to claim 16, comprising at least two door integrated lock bolts (156/158; Figs.1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of WO 2009/087464 (hereinafter WO464).
Re Claim 2. (Currently Amended)
Fuller discloses a lock cassette according to claim 1, wherein each lock bolt connecting piece (154) is arranged to engage with the lock cassette engaging end portion (190) of a corresponding door integrated lock bolt (190/156/158) when the lock cassette (51) is inserted into the cassette receiving cavity (Fig.6) of the door (12) in a direction perpendicular to said the door integrated lock bolt (156/158) 
WO464 discloses a bolt arrangement wherein connecting pieces 80T/528T have fork like engagement with the cassette ends of bolts 82T. (see WO464 Figs. 3,6A, fork like arrangement between the ends of the connecting pieces 80T/528T and the bolts ends 82T).
It would have been obvious to one of ordinary skill in the art to modify the engagement between the bolt ends 190 and connecting pieces 154 of Fuller to have a fork like arrangement as taught by WO464 in order to facilitate assembly of the bolts with the cassette in any direction including perpendicular.
Re Claim 3. (Currently Amended)
Fuller as modified by WO464 discloses a lock cassette according to claim 2, wherein the lock bolt connecting piece (154) comprises a plate with a cavity, and engages a groove (threads 190) in the lock cassette engaging end portion (190) of the corresponding door integrated lock in a fork like engagement (see the discussion above with respect to claim 2 - WO464 Figs. 3,6A).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of CN 204716009 U (hereinafter CN009).
Re Claim 7. (Currently Amended) 
Fuller discloses a lock cassette according to claim 6, but fails to teach wherein said the lock bolt safety locking mechanism comprises a biasing arrangement, a biasing releaser, and a connector, for example in the form of a wire, connecting the biasing arrangement to the biasing releaser.
CN009 discloses a lock cassette wherein said the lock bolt safety locking mechanism comprises a biasing arrangement (410,600), a biasing releaser (trigger plate 400), and a connector (430), for example in the form of a wire, connecting the biasing arrangement (410,600) to the biasing releaser (400).
It would have been obvious to one of ordinary skill in the art to modify the lock bolt safety locking mechanism of Fuller to have a well known frangible safety mechanism as taught by CN009 in order to enhance the security of the lock.
Re Claim 8. (Currently Amended)
Fuller as modified by CN009 discloses a lock cassette according to claim 7, wherein the biasing releaser (400) comprises a fragile material arranged to break when the key receiving cavity is tampered with, thereby releasing the biasing arrangement (410) so that the lock bolt connecting pieces (154) and any cassette integrated lock bolt (158) become immobilized and permanently locked.
Re Claim 9. (Currently Amended)
Fuller as modified by CN009 discloses a lock cassette according to claim 8, wherein the biasing arrangement (410) is spring biased (600).

Fuller as modified by CN009 discloses a lock cassette according to claim 9, wherein the biasing arrangement (410) but fails to teach comprises two parallel springs.
Official Notice is taken that the use of two parallel springs instead of one would have been considered an obvious matter of design choice to one of ordinary skill in the art as a mere duplication or alternate arrangement for providing the biasing force.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of O’Neill et al US 7,591,157 (hereinafter O’Neill).
Re Claim 14. (Currently Amended)
Fuller discloses a lock cassette according to claim 1, but fails to teach wherein the lock bolt maneuvering mechanism is electronically operated based on a received signal.
O’Neill discloses a locking cassette arrangement further teaching the use of electronic operation for the lock bolt maneuvering mechanism based on a signal (col.8, lines 1-5, proximity sensor). 
Official Notice is further taken that newer well known technologies such as Bluetooth, RFID etc. would have been contemplated by O’Neill and one of ordinary skill in the art given the contemplation of such existing electronic technologies at the time. 
Re Claim 15. (Currently Amended)
Fuller as modified by O’Neill discloses a lock cassette according to claim 14, wherein the signal is triggered at least partly by the locking and unlocking actions.
It would have been obvious to one of ordinary skill in the art that well known electronic lock arrangements are readily utilized and triggered by signals from various lock functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675